UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period :	May 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Core Fund Annual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Financial statements 17 Federal tax information 44 Shareholder meeting results 45 About the Trustees 46 Officers 48 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion —has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Multi-Cap Core Fund Interview with your fund’s portfolio manager Jerry, how were conditions for stock market investors during the 12-month reporting period ended April30, 2014? Conditions were quite favorable for investors during the period, as stocks delivered impressive returns with relatively little volatility. Throughout the period, the U.S. stock market, as measured by the S&P 500 Index, achieved and surpassed record highs several times. Despite a number of issues that caused brief bouts of turbulence — congressional debt ceiling wrangling, a 16-day partial shutdown of the federal government, and the Federal Reserve’s plans to begin tapering its bond-buying program — stocks continued to climb. As the 2013 calendar year came to a close, major market indexes delivered their best annual performance since the 1990s. Stocks started 2014 with quite a bit of turbulence, however. In January, the S&P 500 Index had its sharpest one-month decline since May2012 as investors grew nervous about volatility in emerging markets and disappointing U.S. economic data. Markets remained choppy through April, but stocks managed to deliver solid double-digit gains for the period overall. How did the fund perform during the period? I am pleased to report that the fund outperformed its benchmark, the Russell 3000 Index, as well as the average return for funds in its Lipper peer group, Multi-Cap Core This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Multi-Cap Core Fund 5 Funds. The fund outperformed its benchmark in every sector, and its returns were driven primarily by our stock selection. The strongest-performing sectors in the fund’s portfolio were industrials, financials, health care, and energy. Can you provide some examples of stocks that made a positive contribution to performance? Small and midsize pharmaceutical companies performed well in the period, due in large part to a wave of consolidation in the industry. The group as a whole benefited as investors responded favorably to the merger-and-acquisition activity. The top performer for the period was Gentium, a biopharmaceutical company that was acquired in December by Ireland-based Jazz Pharmaceuticals. Biotechnology company ViroPharma, also a top contributor, was acquired by Shire, a specialty biopharmaceutical company, in January. Two other biopharmaceutical companies were among the fund’s top performers: MacroGenics, which develops treatments for cancer, autoimmune disorders, and infectious diseases, and Cubist Pharmaceuticals, which develops treatments for serious medical conditions in acutely ill patients. MacroGenics was sold from the portfolio by the close of the period. My strategy of maintaining overweight positions in defense stocks had a considerable positive impact on fund returns during the period. Two defense companies — Northrop Grumman and Raytheon — were among the portfolio highlights. Aerospace/ defense is an area many investors have Allocations are shown as a percentage of the fund’s net assets as of 4/30/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. 6 Multi-Cap Core Fund avoided due to the defense spending cuts that resulted from the U.S. federal budget sequester. However, we employed fundamental research to identify companies that were less vulnerable to the cuts. We seek those that are well managed in terms of capital deployment and that have shown the ability to thrive despite budget constraints. Although many defense stocks delivered strong returns throughout 2013, I believe the sector continues to offer opportunities. In the energy sector, master limited partnerships, or MLPs, have been a highlight. These companies, which are formed for their tax-advantaged structure, typically consist of “mid-stream” assets — pipelines and storage facilities. One notable MLP in the fund’s portfolio was Phillips 66 Partners. Another key contributor in the energy sector was BPZ Resources, an oil and gas producer focused in Peru. The company has had more success with its wells after partnering with a new operator to help manage its exploration and production. At the close of the period, Phillips 66 Partners was no longer in the fund’s portfolio. What are some holdings that detracted from the fund’s performance? My decision to maintain a small position, relative to the benchmark, in the stock of This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Core Fund 7 Facebook was a top detractor, as that stock performed well for the period. Two other detractors — SFX Entertainment and Mix Telematics — also dampened fund returns. SFX specializes in electronic music culture events and entertainment. I believe the company offers attractive growth potential, and I added it to the portfolio when its share price declined following its initial public offering. Despite its struggles, the stock of SFX remained in the portfolio at the close of the period. Another detractor that I continue to hold in the portfolio is Mix Telematics. This is a software-as-a-service company, which means it provides Internet, or “cloud-based,” software to clients. Mix Telematics’s software helps businesses monitor their vehicle and equipment fleets. After the market’s considerable advance, is it more difficult to find investment opportunities? Finding attractive stocks in this environment is a bit more challenging, particularly because there is less disparity in valuations. We are seeing fewer compellingly cheap stocks, and price/earnings multiples are similar across all sectors. However, I am still finding new ideas, which is a sign, in my view, that the market is not overvalued. It just takes rigorous research, digging deep to find businesses that in our view have the most sustainable growth and to look for potential changes that may improve company fundamentals. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. 8 Multi-Cap Core Fund As the fund begins a new fiscal year, what is your outlook? My outlook is determined in part by whether I can still find stocks that interest me as candidates for the fund’s portfolio — and there are still plenty that I believe are worth buying. Although the market has achieved record highs and I’ve been fairly bullish for quite a while, I believe stocks still have room to advance. Considering the fact that economic growth has not been powerful, earnings growth for U.S. businesses has been surprisingly solid during the recovery. What we need to see next is improvement in top-line growth, which means sales and revenue growth. This growth is typically driven by economic demand and has been fairly weak. I find it is critical to focus on diversification, fundamental research, and bottom-up stock selection. There are a number of areas I would target in the event of a market correction, but in the meantime, I am looking for attractively priced stocks of companies that I believe are good allocators of capital. Thank you, Jerry, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment—upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. Multi-Cap Core Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 100.80% 89.25% 95.45% 92.45% 95.47% 95.47% 97.19% 90.29% 99.10% 102.62% Annual average 21.37 19.39 20.46 19.95 20.47 20.47 20.76 19.57 21.08 21.68 3 years 54.96 46.05 51.52 48.52 51.44 51.44 52.56 47.22 53.85 56.05 Annual average 15.72 13.46 14.86 14.09 14.84 14.84 15.12 13.76 15.44 15.99 1 year 27.60 20.26 26.67 21.67 26.58 25.58 26.95 22.50 27.31 27.98 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/14 Lipper Multi-Cap Core Funds Russell 3000 Index category average* Life of fund 78.31% 68.30% Annual average 17.43 15.47 3 years 46.38 38.77 Annual average 13.54 11.47 1 year 20.78 20.10 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, and life-of-fund periods ended 4/30/14, there were 792, 696, and 672 funds, respectively, in this Lipper category. 10 Multi-Cap Core Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $19,545 ($19,245 with contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $19,547, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $19,029. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $19,910 and $20,262, respectively. Fund price and distribution information For the 12-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.090 $0.051 $0.056 $0.056 $0.051 $0.122 Capital gains — Long-term 0.381 0.381 0.381 0.381 0.381 0.381 Capital gains — Short-term 0.970 0.970 0.970 0.970 0.970 0.970 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/13 $13.87 $14.72 $13.73 $13.72 $13.80 $14.30 $13.86 $13.88 4/30/14 16.17 17.16 15.91 15.88 16.03 16.61 16.16 16.20 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Multi-Cap Core Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 101.42% 89.84% 96.19% 93.19% 96.21% 96.21% 97.93% 91.00% 99.72% 103.12% Annual average 22.02 19.98 21.11 20.58 21.11 21.11 21.41 20.19 21.72 22.31 3 years 60.21 51.00 56.65 53.65 56.70 56.70 57.85 52.32 59.07 61.36 Annual average 17.01 14.73 16.14 15.39 16.15 16.15 16.43 15.06 16.73 17.29 1 year 30.44 22.94 29.51 24.51 29.41 28.41 29.77 25.23 30.15 30.75 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/13* 1.31% 2.06% 2.06% 1.81% 1.56% 1.06% Total annual operating expenses for the fiscal year ended 4/30/13 1.79% 2.54% 2.54% 2.29% 2.04% 1.54% Annualized expense ratio for the six-month period ended 4/30/14† 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/14. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12 Multi-Cap Core Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.36 $10.25 $10.24 $8.95 $7.66 $5.06 Ending value (after expenses) $1,102.00 $1,098.00 $1,097.10 $1,099.00 $1,100.80 $1,103.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.11 $9.84 $9.84 $8.60 $7.35 $4.86 Ending value (after expenses) $1,018.74 $1,015.03 $1,015.03 $1,016.27 $1,017.50 $1,019.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Multi-Cap Core Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Multi-Cap Core Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Core Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Multi-Cap Core Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Multi-Cap Core Fund 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Core Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of April 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended and the period from September 24, 2010 (commencement of operations) through April 30, 2011. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Core Fund as of April 30, 2014, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 11, 2014 18 Multi-Cap Core Fund The fund’s portfolio 4/30/14 COMMON STOCKS (95.3%)* Shares Value Aerospace and defense (3.3%) Astronics Corp. † 848 $48,438 Astronics Corp. Class B 169 9,616 Boeing Co. (The) 881 113,667 Curtiss-Wright Corp. 1,216 77,751 Embraer SA ADR (Brazil) 2,391 82,250 General Dynamics Corp. 2,095 229,298 Honeywell International, Inc. 1,320 122,628 L-3 Communications Holdings, Inc. 1,240 143,059 Northrop Grumman Corp. 2,686 326,376 Raytheon Co. 2,039 194,684 Textron, Inc. 2,822 115,420 United Technologies Corp. 726 85,908 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 1,765 173,853 Airlines (1.3%) Alaska Air Group, Inc. 1,031 96,996 American Airlines Group, Inc. † 1,362 47,765 Copa Holdings SA Class A (Panama) 694 93,884 Delta Air Lines, Inc. 4,638 170,818 Southwest Airlines Co. 3,717 89,840 Spirit Airlines, Inc. † 2,301 130,789 Auto components (1.0%) Dana Holding Corp. 5,420 114,741 Lear Corp. 1,693 140,621 Magna International, Inc. (Canada) 862 84,467 TRW Automotive Holdings Corp. † 1,729 138,925 Automobiles (0.3%) Ford Motor Co. 4,024 64,988 General Motors Co. 2,815 97,061 Banks (5.7%) Bank of America Corp. 17,131 259,363 Capital Bank Financial Corp. Class A † 3,200 76,320 Citigroup, Inc. 4,213 201,845 Comerica, Inc. 1,139 54,945 First Republic Bank 1,564 79,389 Huntington Bancshares, Inc. 7,047 64,551 JPMorgan Chase & Co. 12,191 682,452 KeyCorp 11,994 163,598 Pacific Premier Bancorp, Inc. † 7,006 95,632 PNC Financial Services Group, Inc. 1,719 144,465 Regions Financial Corp. 19,443 197,152 SunTrust Banks, Inc. 1,380 52,799 U.S. Bancorp 2,221 90,572 Wells Fargo & Co. 10,495 520,972 Multi-Cap Core Fund 19 COMMON STOCKS (95.3%)* cont. Shares Value Beverages (1.7%) Coca-Cola Co. (The) 904 $36,874 Coca-Cola Enterprises, Inc. 2,155 97,923 Dr. Pepper Snapple Group, Inc. 3,060 169,585 PepsiCo, Inc. 5,974 513,107 Biotechnology (3.0%) Aegerion Pharmaceuticals, Inc. † 1,397 61,831 Amgen, Inc. 2,378 265,742 Biogen Idec, Inc. † 548 157,342 Celgene Corp. † 812 119,372 Cubist Pharmaceuticals, Inc. † 1,181 82,741 Dynavax Technologies Corp. † 40,541 66,082 Gilead Sciences, Inc. † 3,794 297,791 Intercept Pharmaceuticals, Inc. † 184 48,598 InterMune, Inc. † 4,218 135,313 Retrophin, Inc. † 5,316 75,966 United Therapeutics Corp. † 909 90,909 Building products (0.3%) Masco Corp. 3,939 79,135 Norcraft Companies, Inc. † 2,830 44,940 Capital markets (2.2%) Ameriprise Financial, Inc. 1,095 122,235 Apollo Global Management, LLC Class A 4,315 117,066 Artisan Partners Asset Management, Inc. Class A 2,816 163,525 Carlyle Group LP (The) (Partnership shares) 4,823 154,722 Charles Schwab Corp. (The) 1,715 45,533 Goldman Sachs Group, Inc. (The) 731 116,828 KKR & Co. LP 6,399 145,321 Legg Mason, Inc. 1,639 76,853 Morgan Stanley 2,220 68,665 Silvercrest Asset Management Group, Inc. Class A 1,457 25,352 Chemicals (1.6%) CF Industries Holdings, Inc. 405 99,294 Dow Chemical Co. (The) 3,864 192,814 Eastman Chemical Co. 613 53,435 LyondellBasell Industries NV Class A 1,840 170,200 Monsanto Co. 655 72,509 Potash Corp. of Saskatchewan, Inc. (Canada) 2,310 83,530 Symrise AG (Germany) 1,782 90,018 Commercial services and supplies (1.2%) Cintas Corp. 1,142 67,298 KAR Auction Services, Inc. 5,860 174,511 MiX Telematics, Ltd. ADR (South Africa) † 10,935 114,818 Pitney Bowes, Inc. 3,478 93,210 Tyco International, Ltd. 3,227 131,984 20Multi-Cap Core Fund COMMON STOCKS (95.3%)* cont. Shares Value Communications equipment (1.8%) Applied Optoelectronics, Inc. † 1,970 $44,325 Cisco Systems, Inc. 8,532 197,175 CommScope Holding Co., Inc. † 8,621 230,008 F5 Networks, Inc. † 560 58,895 Qualcomm, Inc. 3,802 299,255 Construction and engineering (0.4%) Fluor Corp. 1,063 80,469 Quanta Services, Inc. † 2,845 100,372 Construction materials (0.4%) Caesarstone Sdot-Yam, Ltd. (Israel) 1,049 54,737 Eagle Materials, Inc. 516 42,998 Headwaters, Inc. † 5,648 70,487 Consumer finance (0.9%) Ally Financial, Inc. F † 1,290 31,154 American Express Co. 1,314 114,883 Capital One Financial Corp. 1,104 81,586 Discover Financial Services 2,326 130,023 Santander Consumer USA Holdings, Inc. † 3,069 69,789 Containers and packaging (0.8%) Berry Plastics Group, Inc. † 4,967 111,708 Owens-Illinois, Inc. † 1,576 50,085 Rock-Tenn Co. Class A 1,151 110,047 Sealed Air Corp. 3,373 115,728 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. † 2,480 101,134 ITT Educational Services, Inc. † 3,722 100,494 Diversified financial services (1.7%) Berkshire Hathaway, Inc. Class B † 761 98,055 Gain Capital Holdings, Inc. 7,933 80,123 McGraw-Hill Financial, Inc. 1,720 127,160 Moody’s Corp. 995 78,108 Voya Financial, Inc. 11,346 401,535 Diversified telecommunication services (1.1%) AT&T, Inc. 2,923 104,351 Iridium Communications, Inc. † 3,460 23,078 Verizon Communications, Inc. 7,065 330,147 Windstream Holdings, Inc. 9,103 82,564 Electric utilities (1.1%) Edison International 2,738 154,861 Entergy Corp. 2,323 168,418 Exelon Corp. 5,970 209,129 Electrical equipment (0.4%) Generac Holdings, Inc. 3,249 191,301 Multi-Cap Core Fund 21 COMMON STOCKS (95.3%)* cont. Shares Value Electronic equipment, instruments, and components (0.6%) Anixter International, Inc. 1,541 $150,987 CDW Corp. of Delaware 5,293 149,210 Energy equipment and services (2.1%) Baker Hughes, Inc. 1,756 122,744 Halliburton Co. 2,440 153,891 Helmerich & Payne, Inc. 713 77,467 Nabors Industries, Ltd. 9,382 239,429 National Oilwell Varco, Inc. 1,020 80,101 Schlumberger, Ltd. 2,222 225,644 Willbros Group, Inc. † 10,159 112,866 Food and staples retail (2.0%) CVS Caremark Corp. 6,833 496,896 Kroger Co. (The) 4,437 204,279 Wal-Mart Stores, Inc. 2,615 208,442 Whole Foods Market, Inc. 1,169 58,099 Food products (1.6%) Amira Nature Foods, Ltd. (United Arab Emirates) † S 6,400 99,584 Archer Daniels-Midland Co. 3,509 153,449 Boulder Brands, Inc. † 5,389 79,542 Diamond Foods, Inc. † 2,767 84,587 Kellogg Co. 1,017 67,966 Pinnacle Foods, Inc. 2,848 86,579 S&W Seed Co. † S 5,372 39,430 Tyson Foods, Inc. Class A 2,995 125,700 Gas utilities (0.4%) AGL Resources, Inc. 1,230 66,420 UGI Corp. 2,253 105,193 Health-care equipment and supplies (1.9%) Align Technology, Inc. † 2,440 122,952 Baxter International, Inc. 1,603 116,682 Covidien PLC 2,451 174,634 GenMark Diagnostics, Inc. † 3,167 28,345 Medtronic, Inc. 2,121 124,757 St. Jude Medical, Inc. 2,697 171,179 Zimmer Holdings, Inc. 1,835 177,628 Health-care providers and services (2.8%) Cardinal Health, Inc. 2,259 157,023 Express Scripts Holding Co. † 691 46,007 HCA Holdings, Inc. † 2,877 149,604 Humana, Inc. 1,221 134,005 Kindred Healthcare, Inc. 4,518 113,402 LifePoint Hospitals, Inc. † 1,901 106,304 McKesson Corp. 967 163,607 UnitedHealth Group, Inc. 2,662 199,756 22Multi-Cap Core Fund COMMON STOCKS (95.3%)* cont. Shares Value Health-care providers and services cont. Universal American Corp. 13,846 $99,276 WellPoint, Inc. 1,693 170,451 Hotels, restaurants, and leisure (4.7%) Boyd Gaming Corp. † 6,520 77,066 Carrols Restaurant Group, Inc. † 153,650 1,030,992 Hilton Worldwide Holdings, Inc. † 4,855 105,985 International Game Technology (IGT) 4,819 60,478 Las Vegas Sands Corp. 1,804 142,751 Marriott International, Inc. Class A 1,455 84,288 McDonald’s Corp. 320 32,442 MGM Resorts International † 4,315 108,867 Penn National Gaming, Inc. † 11,582 129,255 Red Robin Gourmet Burgers, Inc. † 867 58,939 Royal Caribbean Cruises, Ltd. 1,423 75,604 Vail Resorts, Inc. 1,050 72,692 Wyndham Worldwide Corp. 1,242 88,604 Wynn Resorts, Ltd. 621 126,616 Household durables (0.9%) New Home Co., Inc. (The) † 3,661 50,339 UCP, Inc. Class A † 9,020 127,633 WCI Communities, Inc. † 2,994 57,395 Whirlpool Corp. 1,123 172,246 Household products (0.3%) Energizer Holdings, Inc. 435 48,585 Procter & Gamble Co. (The) 976 80,569 Independent power and renewable electricity producers (0.6%) AES Corp. 8,125 117,406 NRG Energy, Inc. 4,582 149,923 Industrial conglomerates (0.5%) General Electric Co. 5,580 150,046 Siemens AG (Germany) 795 104,808 Insurance (2.6%) Allstate Corp. (The) 1,697 96,644 American International Group, Inc. 4,383 232,869 Assured Guaranty, Ltd. 5,042 120,554 Genworth Financial, Inc. Class A † 4,334 77,362 Hartford Financial Services Group, Inc. (The) 2,483 89,065 Lincoln National Corp. 2,354 114,193 MetLife, Inc. 2,945 154,171 Prudential PLC (United Kingdom) 4,497 103,438 Travelers Cos., Inc. (The) 1,910 173,008 Unum Group. 2,529 84,013 Multi-Cap Core Fund 23 COMMON STOCKS (95.3%)* cont. Shares Value Internet and catalog retail (0.6%) Amazon.com, Inc. † 231 $70,254 Bigfoot GmbH (acquired 8/2/13, cost $43,961) (Private) (Brazil) †Δ Δ F 2 29,855 Groupon, Inc. † 3,967 27,729 Priceline Group, Inc. (The) † 134 155,139 Internet software and services (3.0%) Chegg, Inc. † 16,455 86,718 eBay, Inc. † 2,434 126,154 Facebook, Inc. Class A † 3,735 223,278 Google, Inc. Class A † 511 273,324 Google, Inc. Class C † 511 269,123 Pandora Media, Inc. † 1,864 43,655 Qihoo 360 Technology Co., Ltd. ADR (China) † 636 53,666 VeriSign, Inc. † 2,160 101,909 Yahoo!, Inc. † 5,278 189,744 Yandex NV Class A (Russia) † 2,327 61,666 IT Services (2.6%) Accenture PLC Class A 1,620 129,956 Alliance Data Systems Corp. † 310 74,989 CACI International, Inc. Class A † 1,647 114,714 Cognizant Technology Solutions Corp. Class A † 1,696 81,247 Computer Sciences Corp. 2,607 154,282 IBM Corp. 1,709 335,767 MasterCard, Inc. Class A 2,408 177,108 Visa, Inc. Class A 406 82,260 Xerox Corp. 4,894 59,168 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 1,127 60,903 PerkinElmer, Inc. 1,524 63,962 Thermo Fisher Scientific, Inc. 1,114 126,996 Machinery (1.8%) AGCO Corp. 1,768 98,478 Caterpillar, Inc. 1,658 174,753 Deere & Co. 1,042 97,260 IDEX Corp. 1,354 100,968 Joy Global, Inc. 1,844 111,341 Parker Hannifin Corp. 817 103,661 TriMas Corp. † 1,540 55,224 Trinity Industries, Inc. 1,132 84,968 Media (2.9%) CBS Corp. Class B (non-voting shares) 2,399 138,566 Comcast Corp. Class A 3,779 195,601 DIRECTV † 2,252 174,755 DISH Network Corp. Class A † 2,535 144,140 Live Nation Entertainment, Inc. † 4,270 89,158 Omnicom Group, Inc. 1,470 99,490 24Multi-Cap Core Fund COMMON STOCKS (95.3%)* cont. Shares Value Media cont. SFX Entertainment, Inc. † 9,948 $65,259 Time Warner Cable, Inc. 1,341 189,698 Viacom, Inc. Class B 1,334 113,363 Walt Disney Co. (The) 1,837 145,748 Metals and mining (0.9%) ArcelorMittal SA (France) 4,644 75,465 Cliffs Natural Resources, Inc. 4,101 72,670 Constellium NV Class A (Netherlands) † 1,076 32,840 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 4,066 139,748 U.S. Silica Holdings, Inc. 2,031 91,740 Multiline retail (0.9%) Big Lots, Inc. † 2,547 100,607 Kohl’s Corp. 2,041 111,826 Macy’s, Inc. 2,533 145,470 Target Corp. 993 61,318 Oil, gas, and consumable fuels (7.0%) BP PLC ADR (United Kingdom) 1,387 70,201 BPZ Resources, Inc. † 18,688 50,458 Cabot Oil & Gas Corp. 3,475 136,498 Chesapeake Energy Corp. 2,808 80,730 Chevron Corp. 860 107,947 CONSOL Energy, Inc. 2,297 102,239 Continental Resources, Inc. † 594 82,281 Devon Energy Corp. 2,032 142,240 ECA Marcellus Trust 1 (Units) 4,322 37,515 EOG Resources, Inc. 2,146 210,308 EP Energy Corp. Class A † 5,984 116,269 EV Energy Partners LP 2,301 82,997 Exxon Mobil Corp. 6,622 678,159 Gaztransport Et Technigaz SA (France) † 1,513 104,827 Hess Corp. 1,315 117,245 Marathon Oil Corp. 1,403 50,718 Marathon Petroleum Corp. 722 67,110 Memorial Production Partners LP (Units) 5,821 136,444 Midcoast Energy Partners LP 2,741 59,973 MPLX LP (Partnership shares) 1,956 105,878 Occidental Petroleum Corp. 802 76,792 PBF Energy, Inc. Class A 3,502 107,792 QEP Resources, Inc. 4,294 131,783 Royal Dutch Shell PLC ADR (United Kingdom) 826 65,039 SandRidge Permiam Trust 14,940 186,451 Suncor Energy, Inc. (Canada) 2,275 87,815 Valero Energy Corp. 1,056 60,372 World Point Terminals LP (Units) 1,906 42,065 Multi-Cap Core Fund 25 COMMON STOCKS (95.3%)* cont. Shares Value Paper and forest products (0.3%) International Paper Co. 2,692 $125,582 Personal products (0.4%) Coty, Inc. Class A 7,813 125,399 Herbalife, Ltd. 1,164 69,817 Pharmaceuticals (3.9%) AbbVie, Inc. 2,097 109,212 AstraZeneca PLC (United Kingdom) 773 61,060 Eli Lilly & Co. 2,655 156,911 Jazz Pharmaceuticals PLC † 920 124,108 Johnson & Johnson 2,945 298,299 Medicines Co. (The) † 2,630 69,958 Merck & Co., Inc. 5,014 293,620 Mylan, Inc. † 2,115 107,400 Pfizer, Inc. 15,304 478,709 Shire PLC ADR (United Kingdom) 830 142,553 Professional services (0.4%) ManpowerGroup, Inc. 898 73,043 Towers Watson & Co. Class A 445 49,938 TrueBlue, Inc. † 2,187 58,502 Real estate investment trusts (REITs) (1.8%) Altisource Residential Corp. (Virgin Islands) 5,705 160,425 American Tower Corp. 1,139 95,129 Armada Hoffler Properties, Inc. 7,888 76,356 Boston Properties, Inc. 251 29,402 Brixmor Property Group, Inc. 7,462 163,866 Campus Crest Communities, Inc. 2,662 22,920 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 7,970 105,363 Host Hotels & Resorts, Inc. 7,769 166,645 Prologis, Inc. 684 27,791 Real estate management and development (0.5%) Altisource Portfolio Solutions SA † 760 78,820 CBRE Group, Inc. Class A † 1,814 48,325 RE/MAX Holdings, Inc. Class A 3,229 91,122 Road and rail (0.8%) Genesee & Wyoming, Inc. Class A † 924 91,485 Knight Transportation, Inc. 6,136 145,607 Union Pacific Corp. 704 134,063 Semiconductors and semiconductor equipment (1.8%) Atmel Corp. † 12,562 97,607 Himax Technologies, Inc. ADR (Taiwan) 5,724 49,913 Intel Corp. 4,123 110,043 Marvell Technology Group, Ltd. 10,941 173,524 Micron Technology, Inc. † 10,738 280,477 26 Multi-Cap Core Fund COMMON STOCKS (95.3%)* cont. Shares Value Semiconductors and semiconductor equipment cont. NVIDIA Corp. 3,924 $72,476 Texas Instruments, Inc. 1,670 75,902 Software (3.8%) Activision Blizzard, Inc. 4,483 89,705 Electronic Arts, Inc. † 2,416 68,373 Mentor Graphics Corp. 4,053 83,897 Microsoft Corp. 16,592 670,317 Oracle Corp. 13,168 538,308 Symantec Corp. 3,683 74,691 Synopsys, Inc. † 1,764 66,362 TiVo, Inc. † 17,484 207,360 Specialty retail (3.0%) American Eagle Outfitters, Inc. 10,127 117,068 Bed Bath & Beyond, Inc. † 1,282 79,651 Best Buy Co., Inc. 2,887 74,860 Children’s Place Retail Stores, Inc. (The) 835 40,080 Gap, Inc. (The) 3,769 148,122 GNC Holdings, Inc. Class A 2,021 90,945 Home Depot, Inc. (The) 3,136 249,343 Lowe’s Cos., Inc. 3,871 177,718 Office Depot, Inc. † 19,624 80,262 Pets at Home Group PLC (United Kingdom) † 20,579 77,396 Rent-A-Center, Inc. 2,158 63,035 Select Comfort Corp. † 5,623 103,463 TJX Cos., Inc. (The) 1,762 102,513 Technology hardware, storage, and peripherals (3.6%) Apple, Inc. 1,659 978,959 EMC Corp. 3,815 98,427 Hewlett-Packard Co. 5,529 182,789 NetApp, Inc. 3,766 134,107 SanDisk Corp. 1,373 116,664 Seagate Technology PLC 1,164 61,203 Western Digital Corp. 1,325 116,772 Textiles, apparel, and luxury goods (0.6%) Hanesbrands, Inc. 1,131 92,844 Michael Kors Holdings, Ltd. † 1,380 125,856 NIKE, Inc. Class B 721 52,597 Tobacco (1.2%) Altria Group, Inc. 5,937 238,133 Lorillard, Inc. 1,787 106,184 Philip Morris International, Inc. 2,517 215,027 Trading companies and distributors (0.6%) Air Lease Corp. 3,576 128,271 United Rentals, Inc. † 1,681 157,728 Multi-Cap Core Fund 27 COMMON STOCKS (95.3%)* cont. Shares Value Water utilities (0.2%) American Water Works Co., Inc. 2,409 $109,682 Wireless telecommunication services (0.2%) Vodafone Group PLC ADR (United Kingdom) 2,256 85,638 Total common stocks (cost $40,514,838) INVESTMENT COMPANIES (1.6%)* Shares Value FS Investment Corp. † 10,999 $111,860 SPDR S&P rust 3,527 664,593 Total investment companies (cost $760,754) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 $20,182 Total convertible preferred stocks (cost $21,300) SHORT-TERM INVESTMENTS (2.5%)* Shares Value Putnam Cash Collateral Pool, LLC 0.18% d 131,475 $131,475 Putnam Short Term Investment Fund 0.06% L 1,032,348 1,032,348 Total short-term investments (cost $1,163,823) TOTAL INVESTMENTS Total investments (cost $42,460,715) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $47,138,416. † Non-income-producing security. Δ Δ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $29,855 or 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). 28Multi-Cap Core Fund L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,148,497 $— $29,855 Consumer staples 3,405,756 — — Energy 4,310,288 — — Financials 7,109,460 134,592 — Health care 5,689,930 61,060 — Industrials 5,246,414 104,808 — Information technology 8,116,459 — — Materials 1,765,617 90,018 — Telecommunication services 625,778 — — Utilities 1,081,032 — — Total common stocks Convertible preferred stocks — 20,182 — Investment companies 776,453 — — Short-term investments 1,032,348 131,475 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund 29 Statement of assets and liabilities 4/30/14 ASSETS Investment in securities, at value, including $123,924 of securities on loan (Note 1): Unaffiliated issuers (identified cost $41,296,892) $45,716,199 Affiliated issuers (identified cost $1,163,823) (Notes 1 and 5) 1,163,823 Dividends, interest and other receivables 23,998 Receivable for shares of the fund sold 946,967 Receivable for investments sold 67,400 Prepaid assets 24,167 Total assets LIABILITIES Payable for investments purchased 588,809 Payable for shares of the fund repurchased 1,872 Payable for compensation of Manager (Note 2) 8,475 Payable for investor servicing fees (Note 2) 6,987 Payable for custodian fees (Note 2) 7,918 Payable for Trustee compensation and expenses (Note 2) 879 Payable for administrative services (Note 2) 105 Payable for distribution fees (Note 2) 12,565 Collateral on securities loaned, at value (Note 1) 131,475 Other accrued expenses 45,053 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $41,517,868 Undistributed net investment income (Note 1) 3,910 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,197,326 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,419,312 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($23,979,661 divided by 1,483,165 shares) $16.17 Offering price per class A share (100/94.25 of $16.17)* $17.16 Net asset value and offering price per class B share ($2,130,245 divided by 133,901 shares)** $15.91 Net asset value and offering price per class C share ($8,539,199 divided by 537,636 shares)** $15.88 Net asset value and redemption price per class M share ($163,810 divided by 10,218 shares) $16.03 Offering price per class M share (100/96.50 of $16.03)* $16.61 Net asset value, offering price and redemption price per class R share ($204,328 divided by 12,647 shares) $16.16 Net asset value, offering price and redemption price per class Y share ($12,121,173 divided by 748,321 shares) $16.20 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Core Fund Statement of operations Year ended 4/30/14 INVESTMENT INCOME Dividends (net of foreign tax of $1,733) $463,922 Interest (including interest income of $444 from investments in affiliated issuers) (Note 5) 480 Securities lending (Note 1) 658 Total investment income EXPENSES Compensation of Manager (Note 2) 131,177 Investor servicing fees (Note 2) 54,068 Custodian fees (Note 2) 19,337 Trustee compensation and expenses (Note 2) 1,421 Distribution fees (Note 2) 73,104 Administrative services (Note 2) 610 Reports to shareholders 19,886 Auditing and tax fees 34,014 Blue sky expense 27,421 Other 9,621 Fees waived and reimbursed by Manager (Note 2) (64,980) Total expenses Expense reduction (Note 2) (731) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,407,986 Net realized loss on foreign currency transactions (Note 1) (612) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 5 Net unrealized appreciation of investments during the year 2,475,357 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund 31 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/14 Year ended 4/30/13 Operations: Net investment income $160,112 $87,409 Net realized gain on investments and foreign currency transactions 2,407,374 788,945 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,475,362 1,054,997 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (69,439) (80,214) Class B (2,585) (1,307) Class C (9,888) (5,299) Class M (457) (401) Class R (58) (146) Class Y (41,172) (40,648) Net realized short-term gain on investments Class A (748,498) (187,005) Class B (49,165) (5,882) Class C (171,282) (18,475) Class M (7,917) (1,304) Class R (1,094) (415) Class Y (327,353) (80,259) From net realized long-term gain on investments Class A (293,998) (50,738) Class B (19,311) (1,596) Class C (67,277) (5,013) Class M (3,109) (354) Class R (430) (113) Class Y (128,579) (21,776) Increase from capital share transactions (Note 4) 29,776,154 4,639,741 Total increase in net assets NET ASSETS Beginning of year 14,261,026 8,190,879 End of year (including undistributed net investment income of $3,910 and $—, respectively) The accompanying notes are an integral part of these financial statements. 32 Multi-Cap Core Fund This page left blank intentionally. Multi-Cap Core Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized From of expenses net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A April 30, 2014 .12 3.62 (.09) (1.35) — 1.24 .75 100 April 30, 2013 .11 2.05 (.17) (.49) — e 1.31 .85 136 April 30, 2012 .10 .16 (.04) (.59) — e 1.34 .83 97 April 30, 2011† .03 2.90 (.02) (.17) — e * .80* .29* 67* Class B April 30, 2014 (.01) 3.59 (.05) (1.35) — 1.99 (.04) 100 April 30, 2013 .02 2.03 (.09) (.49) — e 2.06 .13 136 April 30, 2012 .01 .15 — e (.59) — e 2.09 .07 97 April 30, 2011† (.02) 2.90 (.02) (.17) — e * 69 1.25* (.19)* 67* Class C April 30, 2014 — e 3.57 (.06) (1.35) — 1.99 (.03) 100 April 30, 2013 .01 2.04 (.11) (.49) — e 2.06 .11 136 April 30, 2012 .01 .15 — (.59) — e 2.09 .10 97 April 30, 2011† (.03) 2.91 (.01) (.17) — e * 1.25* (.22)* 67* Class M April 30, 2014 .04 3.60 (.06) (1.35) — 1.74 .26 100 April 30, 2013 .05 2.04 (.12) (.49) — e 52 1.81 .40 136 April 30, 2012 .04 .15 — (.59) — e 33 1.84 .34 97 April 30, 2011† (.01) 2.91 (.01) (.17) — e * 36 1.10* (.08)* 67* Class R April 30, 2014 .03 f 3.67 (.05) (1.35) — 1.49 .17 f 100 April 30, 2013 .08 2.05 (.14) (.49) — e 16 1.56 .66 136 April 30, 2012 .07 .16 (.01) (.59) — e 13 1.59 .59 97 April 30, 2011† .02 2.90 (.02) (.17) — e * 13 .95* .15* 67* Class Y April 30, 2014 .15 3.64 (.12) (1.35) — .99 .97 100 April 30, 2013 .14 2.05 (.20) (.49) — e 1.06 1.15 136 April 30, 2012 .12 .16 (.07) (.59) — e 1.09 1.07 97 April 30, 2011† .05 2.91 (.03) (.17) — e * .65* .45* 67* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34Multi-Cap Core Fund Multi-Cap Core Fund 35 Financial highlights (Continued) * Not annualized. † For the period September 24, 2010 (commencement of operations) to April 30, 2011. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). Also excludes acquired fund fees, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2014 0.28% April 30, 2013 0.48 April 30, 2012 1.48 April 30, 2011 2.26 e Amount represents less than $0.01 per share. f The net investment income ratio and per share amount shown for the period ending April 30, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 36 Multi-Cap Core Fund Notes to financial statements 4/30/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2013 through April 30, 2014. Putnam Multi-Cap Core Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of U.S. companies of any size that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, Multi-Cap Core Fund 37 the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $131,475 and the value of securities loaned amounted to $123,924. 38 Multi-Cap Core Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $32,603 to decrease undistributed net investment income, $199 to decrease paid-in-capital and $32,802 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,404,973 Unrealized depreciation (989,342) Net unrealized appreciation 4,415,631 Undistributed ordinary income 3,910 Undistributed short-term gain 926,751 Undistributed long-term gain 274,251 Cost for federal income tax purposes $42,464,391 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Multi-Cap Core Fund 39 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through August 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $64,980 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $31,757 ClassR 80 ClassB 1,813 ClassY 13,519 ClassC 6,648 Total ClassM 251 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $163 under the expense offset arrangements and by $568 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $24, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 40 Multi-Cap Core Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $34,487 ClassM 825 ClassB 8,045 ClassR 172 ClassC 29,575 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $31,048 and $30 from the sale of classA and classM shares, respectively, and received $2 and $428 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $50,474,304 and $23,595,112, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/14 Year ended 4/30/13 ClassA Shares Amount Shares Amount Shares sold 1,193,976 $18,742,343 352,461 $4,473,970 Shares issued in connection with reinvestment of distributions 65,951 1,005,715 12,442 149,184 1,259,927 19,748,058 364,903 4,623,154 Shares repurchased (475,072) (7,374,206) (118,674) (1,492,191) Net increase Multi-Cap Core Fund 41 Year ended 4/30/14 Year ended 4/30/13 ClassB Shares Amount Shares Amount Shares sold 112,072 $1,747,054 5,941 $75,327 Shares issued in connection with reinvestment of distributions 4,720 71,035 738 8,785 116,792 1,818,089 6,679 84,112 Shares repurchased (2,743) (42,036) (2,211) (26,596) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassC Shares Amount Shares Amount Shares sold 469,260 $7,307,219 39,298 $485,524 Shares issued in connection with reinvestment of distributions 16,351 245,752 2,062 24,535 485,611 7,552,971 41,360 510,059 Shares repurchased (11,242) (172,987) (6,861) (83,829) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassM Shares Amount Shares Amount Shares sold 6,980 $107,276 943 $11,640 Shares issued in connection with reinvestment of distributions 758 11,483 172 2,059 7,738 118,759 1,115 13,699 Shares repurchased (1,262) (19,193) (31) (381) Net increase Year ended 4/30/14 Year ended 4/30/13 ClassR Shares Amount Shares Amount Shares sold 11,417 $181,663 6 $75 Shares issued in connection with reinvestment of distributions 104 1,582 56 673 11,521 183,245 62 748 Shares repurchased (2) (27) (6) (78) Net increase 56 Year ended 4/30/14 Year ended 4/30/13 ClassY Shares Amount Shares Amount Shares sold 537,299 $8,463,737 99,880 $1,266,072 Shares issued in connection with reinvestment of distributions 32,566 496,957 11,894 142,615 569,865 8,960,694 111,774 1,408,687 Shares repurchased (64,140) (997,213) (31,781) (397,643) Net increase 42 Multi-Cap Core Fund At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class A 58,856 4.0% $951,702 ClassR 1,232 9.7 19,909 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $408,506 $12,837,722 $12,213,880 $444 $1,032,348 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Multi-Cap Core Fund43 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $634,625 as a capital gain dividend with respect to the taxable year ended April 30, 2014, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 17.16% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 18.28%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 44 Multi-Cap Core Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 712,326 7,227 9,646 314,602 A proposal to adopt an Amended and Restated Declaration of Trust was approved with all funds of the Trust voting together as a single class, as follows: Votes Votes Broker for against Abstentions non-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. Multi-Cap Core Fund 45 About the Trustees Independent Trustees 46 Multi-Cap Core Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Multi-Cap Core Fund 47 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 48Multi-Cap Core Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Kenneth R. Leibler and Clerk Marketing Services Robert E. Patterson Putnam Retail Management George Putnam, III Janet C. Smith One Post Office Square Robert L. Reynolds Vice President, Boston, MA 02109 W. Thomas Stephens Principal Accounting Officer, and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds Susan G. Malloy and Trust Company President Vice President and Assistant Treasurer Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Independent Registered Compliance Liaison Public Accounting Firm Mark C. Trenchard KPMG LLP Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Multi-Cap Core Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2014	$29,180	$ — $3,025	$ — April 30, 2013	$28,456	$ — $2,950	$ — For the fiscal years ended April 30, 2014 and April 30, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,025 and $2,950 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
